Citation Nr: 1336380	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  02-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (hereinafter "PTSD").  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to January 1972 and from February 1979 to January 1981, to include service in The Republic of Vietnam (hereinafter "Vietnam"), from May 1971 to January 1972.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Des Moines, Iowa, wherein the RO denied service connection for PTSD.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (hereinafter "VLJ") in June 2004.  A transcript of this proceeding is of record.  At the June 2004 hearing, the undersigned VLJ and representative for the Veteran outlined the issue on appeal, engaged in a colloquy as to the substantiation of the claim, and identified any outstanding evidence that needed to be obtained.  Overall, the hearing was legally sufficient and the duty to assist has been met.  No prejudice in the conduct of the hearing is shown or has been alleged.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC for further development in September 2004, June 2007 and March 2010, to include obtaining outstanding treatment records, contacting the U.S. Armed Services Center for Research of Unit Records (hereinafter "CURR") for stressor corroboration, issuing corrective Veterans Claims Assistance Act (hereinafter "VCAA") notice, and obtaining VA examination and medical opinion.  The record shows substantial compliance with the September 2004, June 2007 and March 2010 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In May 2011, the Board denied the claim for service connection for PTSD.  The Veteran appealed the May 2011 decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court"). In a November 2012 memorandum decision, the Court vacated the Board's May 2011 decision, and remanded the matter to the Board for further adjudicative action, to include consideration of an April 1997 VA treatment record that related the Veteran's PTSD to his experiences in Vietnam, and his June 2004 testimony that his VA physicians related his PTSD to service, in accordance with the duty to assist.  The Court also challenged the Board's interpretation of 38 C.F.R. § 3.304(f).  The case has been returned to the Board following the Court memorandum decision.  The Court's directive as through the November 2012 memorandum decision is the law of the case.  Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review).  See Browder v. Brown, 5 Vet. App. 268 (1993).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  No additional evidence has been added to the record in this regard.  


FINDINGS OF FACT

1. The Veteran experienced mortar attacks while stationed in Vietnam in October 1971.  

2. The currently demonstrated PTSD is shown as likely as not to be related to the Veteran's exposure to mortar attacks while stationed in Vietnam in October 1971.  


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have been met. 38 U.S.C.A. §§ 1110, 1154 (2002); 38 C.F.R. § 3.303, 3.304, 4.125 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (hereinafter "VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (hereinafter "DSM-IV")); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

The Veteran has reported that between May 1971 and August 1971 that he witnessed four civilians get run over by a truck; participated in the mistreatment of prisoners of war; experienced weekly rocket or mortar attacks; and experienced sniper attacks that were repelled by choppers.  He also has reported that in July 1971, while in a small village, two soldiers opened fire on each other and killed each other in a dispute over who was going to drive a water truck.  He has reported that in November 1971, he and a bulldozer fell off a moving truck and he had to crawl out of a minefield to safety.  Finally, he has reported that the enemy attacked the base camp where he was stationed and he returned fire.  

An October 2006 U.S. Army and Joint Services Records Research Center (hereinafter "JSRRC") (formerly CURR) response indicates that road clearing operations were conducted daily by Company B and Company C of the 554th Engineer Battalion; however, no incidents occurred and no mines were reported.  The company did encounter contact with the enemy during the period in which the Veteran was stationed in Vietnam.  In October 1971, six mortar rounds landed in a village while duster units were present, with negative casualties.  Also, on two occasions in October 1971, small arms rounds were reported at and inside of Halfway Quarry compound with negative casualties.  This documentation is persuasive circumstantial evidence that is sufficient to enable to Board to concede that his claimed stressor of experiencing mortar attacks occurred during service as alleged.  

A private psychological evaluation by "Jason E. Cooper, Ph.D.," dated in March 2013, shows that the entirety of the Veteran's claims file was reviewed, a teleconference psychodiagnostic clinical interview was performed by Dr. Cooper.  Dr. Cooper noted that the Veteran was first treated by VA for mental health concerns related to alcohol abuse in July 1981, and that symptoms of PTSD were first identified in 1993.  Dr. Cooper diagnosed the Veteran with PTSD, and opined that it was more likely than not that the trauma he experienced and reported as occurring in October 1971, in the form of receiving mortar fire as a combat engineer, was the catalyst for his symptoms of PTSD.  

The Board finds the report of Dr. Cooper to be adequate for VA rating purposes as Dr. Cooper based the opinion on a review of the claims file in its entirety and examination of the Veteran, and provided sound rationale for the conclusions reached.  Moreover, this opinion is wholly supported by the medical and lay evidence of record.  Thus the Board concedes a diagnosis of PTSD that is related to the Veteran's conceded stressor of experiencing mortar attacks in October 1971.  Therefore, the evidence is at least in equipoise for the claim.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


